     Case 2:18-cv-02047-JAM-AC Document 104 Filed 02/23/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    PRISCILLA McMANUS,                               No. 2:18-cv-02047 JAM AC
12                       Plaintiff,
13           v.                                        ORDER
14    NBS DEFAULT SERVICES, et al.,
15                       Defendants.
16

17

18          Pending before the court is plaintiff’s motion to compel defendant Bank of America to

19   respond to her Second Request for Production and Second Set of Interrogatories. ECF No. 99.

20   Also before the court is plaintiff’s motion to extend time for discovery. ECF No. 100. These

21   matters are referred to the undersigned pursuant to E.D. Cal. R. (“Local Rule”) 302(c)(1) and

22   302(c)(21).

23          Plaintiff has filed previous motions to compel that were denied without prejudice because

24   she failed to follow the Local Rules, the requirements of which were explained to her by court

25   order. ECF No. 97. Local Rule 251(b) establishes requirements for any party bringing a motion

26   pursuant to Federal Rules of Civil Procedure 26 through 37, including the requirement that the

27   parties meet and confer and file a joint discovery statement. Once again, no joint discovery

28   statement has been filed with respect to the pending motion. Additionally, there is no indication
                                                      1
     Case 2:18-cv-02047-JAM-AC Document 104 Filed 02/23/21 Page 2 of 2


 1   that the parties have met and conferred regarding the disputes – it still appears clear they have
 2   not. Because plaintiff, the moving party, did not satisfy Local Rule 251(b)’s meet and confer
 3   requirement and the joint discovery statement requirement, the motion to compel discovery is
 4   denied. See e.g., United States v. Molen, 2012 WL 5940383, at *1 (E.D.Cal. Nov. 27, 2012)
 5   (where a party fails to comply with Local Rule 251, discovery motions are denied without
 6   prejudice to re-filing). The denial at this juncture is with prejudice, because as explained below,
 7   the motion is also untimely and the discovery deadline has passed.
 8          The deadline to file a discovery motion in this case was February 5, 2021. ECF No. 78.
 9   Plaintiff’s pending motion to compel and motion for an extension of time were filed on February
10   10, 2021. The motion for an extension of time cites general non-responsiveness of defendants and
11   general COVID pandemic delays. ECF No. 11 at 2. The motion is not persuasive; plaintiff has
12   had ample time to conduct discovery.
13          For the reasons state above, IT IS HEREBY ORDERED that plaintiff’s motion to compel
14   (ECF No. 99) and motion for an extension of time (ECF No. 100) are each DENIED.
15          IT IS SO ORDERED.
16   DATE: February 22, 2021
17

18

19

20

21

22

23

24

25

26

27

28
                                                        2
